DETAILED ACTION
The Examiner acknowledges the amendments received 23 February 2022. New claims 2-13 are added; claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 23 February 2022, with respect to the rejection(s) of claim(s) 1 under Hissong and Errico have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mayse.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hissong et al (U.S. 2008/0039746) in view of Mayse et al (U.S. 2007/0055328). Hissong discloses (par. 0118) inserting a first elongate member through at least a portion of a trachea of the subject; positioning an energy delivery element coupled to the elongate member proximate a treatment site in or along an airway of the subject; positioning a second elongate member in an esophagus while the first elongate member is positioned in the first airway; delivering energy from an active portion of the energy delivery element to the treatment site while protecting the esophagus and esophageal branches of the vagus nerve with minimal or no permanent damage to the esophagus and/or surrounding tissue (par. 0030); simultaneously while delivering energy, protecting the esophagus and esophageal branches of the vagus nerve outside of the airway to prevent or inhibit permanent damage to the esophagus and/or surrounding tissue proximate or adjacent to the esophagus by flowing a heat absorbing fluid to the second elongate member to absorb heat from a wall of the esophagus; and simultaneously while delivering energy, protecting tissue between the treatment site and the active portion of the energy delivery element by cooling the energy delivery element (par. 0144).
Hissong discloses the claimed invention except for positioning the second elongate member via the pharynx. Mayse, however, discloses (Figure 4; par. 0010; par. 0034) implanting an esophageal probe via a trachea for ablating tissue while proving a cooling fluid to reduce damage to surrounding tissues. Mayse and Hissong both disclose systems for providing both electrical energy and cooling fluid for targeted control of electrical therapeutic delivery. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hissong’s esophageal placement of both elongate member’s with Mayse’s pharyngeal placement of an elongate device in order to provide a minimally invasive implantation process for greater patient safety and comfort.
Regarding claim 2, Hissong discloses (par. 0030) imaging a position of the esophagus relative to the treatment site of the airway of the subject.
Regarding claim 3, Hissong discloses (par. 0030) at least ultrasound.
Regarding claim 4, Hissong discloses (par. 0085) imaging is conducted prior to performing energy delivery.
Regarding claim 5, Hissong discloses (par. 0085) imaging is conducted during energy delivery.
Regarding claims 6-7, Hissong and Mayse disclose the claimed invention but does not disclose expressly the relative sizes of the first and second elongate members. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the sizes of the first and second elongate members as taught by Hissong and Mayse, with the relative sizes in claims 6-7, because the applicant has not disclosed the sizes provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with undisclosed sizes of the first and second elongate members as taught by Mayse and Hissong, because Mayse and Hissong’s systems are able to safely and effectively deliver energy to targeted regions while protecting surrounding tissue, as in the claims. Therefore, it would have been an obvious matter of design choice to modify Hissong and Mayse’s methods to obtain the invention as specified in the claims.
Regarding claim 8, Hissong discloses (par. 0084) at least controlling energy delivery by rate of power delivery to the energy delivery element.
Regarding claim 9, Hissong discloses (par. 0144) the heat absorbing fluid is circulated within the second elongate member.
Regarding claim 10, Hissong discloses (par. 0144) the heat absorbing fluid is circulated within the second elongate member only while delivering energy from the active portion of the energy delivery element.
Regarding claim 11, Hissong discloses (par. 0146) a second heat absorbing fluid is circulated within the first elongate member to cool the energy delivery element.
Regarding claim 12, Hissong discloses (par. 0118) positioning the energy delivery element in one of the left or right main bronchus distal from a bifurcation of the left and right bronchus such that minimal or no permanent damage to the esophagus and esophageal branches of the vagus nerve occurs during delivery of energy to the treatment site.
Regarding claim 13, Hissong discloses (par. 0229) the active portion of the energy delivery element comprises at least one electrode, and wherein delivering energy while simultaneously protecting the esophagus and esophageal branches of the vagus nerve comprises delivering RF energy to the treatment site while dissipating and/or removing heat from the esophagus and/or the surrounding tissues of the esophagus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH L MALAMUD/           Primary Examiner, Art Unit 3792